COOK, Judge
(concurring in part and dissenting in part):
Rules 17 and 18 of this Court’s Rules of Practice and Procedure provide that a petition for grant of review by, or on behalf of, the accused may be filed by direct delivery to the Court or by mailing the petition to the Court. The rules changed the prior practice which authorized placement of the petition in military channels.
Although the change in the filing practice was made more than four years ago, a considerable number of petitions still reach us through military channels with the actual filing in this Court after the 30-day period an accused has to petition for grant of *228review.1 Also many petitions are mailed in preaddressed official envelopes, which, in place of a postage stamp, bear the standard government-use legend, “Postage and Fees Paid,” along with the Service Department’s title; envelopes of this kind do not always bear a cancellation postmark with the date of receipt in postal channels. See United States v. Zgaljic, 10 M.J. 332 (C.M.A.1981); United States v. Vandenheuvel, 10 M.J. 291 (C.M.A.1981).
Since its first term,2 the Court has been disinclined to hold an accused accountable for actions of government authorities that operate to disadvantage him, without his knowledge and consent, in respect to exercise of his right to seek review of his conviction by this Court. I join my Brothers, therefore, in requesting the Judge Advocates General to aid the Court by strengthening the procedures in their respective services by which accused, eligible to petition this Court, are apprised of, and assisted in, the appellate process in such ways as will tend to reduce — and hopefully eliminate — the problems noted. However, I disagree with one aspect of the majority opinion.
I cannot accept their declaration that this Court “shall accept” a petition when it appears that within 30 days of accused’s notification of the decision of the Court of Military Review, the accused “mailed or delivered his petition for review” to some person of legal authority in the military. 12 M.J. 225, 227. The declaration effectively changes Rules 17 and 18 in an unacceptable way. It is wholly unrelated to any circumstance that would make it unfair to visit upon the accused the consequences “of a misunderstanding [which may have been] directly or indirectly engendered by those responsible for serving upon him the decision of the Court of Military Review,” and, therefore, it is contrary to established practice. Id. at 227 (emphasis added). It is so vague in regard to the military legal offices to which the petition may be mailed as to raise an unacceptable probability of litigation.
Turning to this case, the accused was notified of the decision of the Court of Military Review on March 5, 1981. In his petition, he represented that he placed it in the mail on April 3, 1981, but the postmark on the envelope in which the petition was received by the Court is April 15. If the latter date represents the actual date of mailing, the filing is plainly untimely. Because of the conflict in dates, we invited the accused to explain the circumstances of the mailing. Appellate defense counsel has reported that in a telephone conversation the accused told him that “his girlfriend put the petition in the mail in Jacksonville, North Carolina (in the civilian community).” Nothing in counsel’s statement indicates that accused personally witnessed the girlfriend deposit the envelope in the mail. The postmark is not that of a civilian branch of the Postal Service, which one would expect if the envelope was mailed in the civilian community, but “U.S.M.C. 2ND FSSG(REIN).”
On this record, I am impelled to conclude that the accused has not justified his out-of-time filing. I would, therefore, dismiss the petition as untimely.

. Article 67(c), Uniform Code of Military Justice, 10 U.S.C. § 867(c).


. United States v. Ponds, 1 U.S.C.M.A. 385, 3 C.M.R. 119 (1952). See United States v. Goodlet, 8 M.J. 101 (C.M.A.1979); United States v. Naylor, 8 M.J. 38 (C.M.A.1979).